UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1787



MICHAEL J. SINDRAM,

                                              Plaintiff - Appellant,

          versus


HOWARD E. WALLIN; RICHARD P. GILBERT; ROBERT
F. SWEENEY; THOMAS LOHM; JEFFREY L. WARD;
JAMES L. RYAN; CORNELIUS J. VAUGHEY,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
90-800-1-FNS)


Submitted:   April 14, 2005                 Decided:   April 19, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael J. Sindram appeals a district court order denying

his motion to reconsider and vacate a 1990 order establishing a

pre-filing review procedure.    The district court denied the motion

finding Sindram failed to articulate a reason as to why the 1990

order should be vacated.       We have reviewed the record and the

district court order and affirm for the reasons stated by the

district court. See Sindram v. Wallin, No. CA-90-800-1-FNS (D. Md.

filed May 24, 2004; entered May 25, 2004).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                 - 2 -